DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Applicant’s amendments to the claims and argument filed on August 26, 2022 have been received and entered. Claims 49 and 5 have been amended, while claims 1-39, 53-54 have been canceled. Claims 40-52, 55-58 are pending in the instant application. 

Election/Restrictions
	Applicant's election with traverse of claims 51-58 (group II) in the reply filed on January 26, 2022 was acknowledged.  The traversal was on the ground(s) that both the group could be examined together without imposing an undue burden.  Applicant further argues that examination of all the claims in an application can be made without serious burden, the Examiner must examine it on the merits even though it includes claims to distinct or independent inventions. This is not found persuasive instant application is a national stage filing under 35 U.S.C. 371 and according to MPEP 1893.03(d), whether or not a serious burden is required is not a proper basis of traversal in a national stage application. In the instant case, the special technical feature linking the invention of group I-II does not contribute over prior art as indicated in previous office action mailed on December 9, 2021. Further, it was indicated that applicants had the opportunity of electing product claims that may have become subject to rejoinder upon their allowability, but have elected the method claims instead. Therefore, the requirement for restriction was deemed proper, maintained and made FINAL. 
Claims 40-50 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 26, 2022.

Priority
This application is a 371 of PCT/US2018/017398 filed on 02/08/2018, which claims priority from US provisional application 62/456,510 filed on 02/08/2017
Claims 51-52, 55-57 and 58 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 103
	Claims 51, 55-56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al (Development of murine models of loiasis to assess microfilaricidal activity of pre-clinical | candidate anti-flarial drugs", BSP Spring Meeting April  2016, pages 1-1, or Sjoberg et al American  Journal of Tropical Medicine, 2016, 95, 5, supplement 1, abstract 1914, IDS) as evidenced by Ishikawa eta l (Blood 2005;106:1565-1573) and Rotman et al (Experimental Parasitology, 1995, 81, 136-139, IDS) or Patton et al (American Journal of Tropical Medicine and Hygiene, 2014 Vol. 91, No. 5, Supp. SUPPL. 1, pp. 385.Abstract Number: 1264).
 In view of Applicants’ amendment of base claim 51, limiting the scope to “parasitic worm larvae is selected from the group consisting of Dirofilaria immitis, and Haemonchus”, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
	Claims 51, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al (Development of murine models of loiasis to assess microfilaricidal activity of pre-clinical | candidate anti-flarial drugs", BSP Spring Meeting April  2016, pages 1-1, or Sjoberg et al American  Journal of Tropical Medicine, 2016, 95, 5, supplement 1, abstract 1914, IDS) as evidenced by Ishikawa eta l (Blood 2005;106:1565-1573,  Rotman et al (Experimental Parasitology, 1995, 81, 136-139, IDS) or Patton et al (American Journal of Tropical Medicine and Hygiene, 2014 Vol. 91, No. 5, Supp. SUPPL. 1, pp. 385.Abstract Number: 1264) as applied above for claim 51, and further in view of Crisford et al (PLOS neglected tropical disease, 9, 10, 2015, e0004062, page 1-20) or Merial  (WO 2016/161369, EFD 2/4/2015, art of record).   The rejection is withdrawn for the reasons discussed above.



New-Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 55-56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al (Development of murine models of loiasis to assess microfilaricidal activity of pre-clinical | candidate anti-flarial drugs", BSP Spring Meeting April  2016, pages 1-1, or Sjoberg et al American  Journal of Tropical Medicine, 2016, 95, 5, supplement 1, abstract 1914, IDS) as evidenced by Ishikawa eta l (Blood 2005;106:1565-1573),  Mann et al (Science, 1954, 117, 18) and Stanczak et al (Ultrasound in Medicine & Biology Volume 41, Issue 4, Supplement, April 2015, Pages S12-S13).
Claim interpretation: In the instant case, the step of determining and comparing steps could be performed by mental step/ or by machine to count and compare the number of worms observed under microscope.  	
With respect to claim 51, Sjoberg et al teach a method of microflaricidal drug screens for treating a parasitic Loa loa worm (a filarid nematode), infection comprising: 
infecting an immunocompromised genetically engineered immunocompromised NOD.SCID IL-2gc-/-(NSG) mouse, (as in claim 51), with Loa L3 stage worm for about 3-5 month (see abstract), It is noted that NSG mouse lacks T-, B- and NK cells as evidenced from Ishikawa (see page 1567, col. 1, para. 2)
 treating the infected NSG mouse with the test compound ivermectin (limitation of claims 56 and 57); 
determining the number of parasitic worm larvae present in treated, infected NSG mouse blood; and comparing the presence of  3Application No. 16/484,768Filed: August 8, 2019Preliminary Amendment worms present in untreated sample (abstract). 
	Sjoberg et al teach that the NSG mice yielded an average recovery of adult worms of 33% of the initial inoculate at +5 months. IVM treatment reduced microflaraemia in these mice (abstract). 
Sjoberg et al differs from claimed invention by not disclosing that the parasitic worm larvae is selected from the group consisting of Dirofilaria immitis, and Haemonchus Contortus. 
Mann provide motivation to use microfilariae of Dirofilaria immitis infection in an unnatural host such as mice could be used for screening filaricidal agent (see page 18, col. 2, para. 2). Mann differs from claimed invention by not disclosing NSG mouse susceptible to the Dirofilaria immitis infection.
 Stanczak et al teach injecting Dirofilaria immitis (i.e., canine heartworm) into an immunodeficient NSG mouse. It is disclosed that NSG mice are susceptible to the Dirofilaria immitis infection. The results following the dissection of the mouse exhibit recovery of about 10 to 20 % of alive worms (see page S13, col. 1, para. 2-3)
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of screening filaricidal agent as disclosed in Sjoberg by substituting the Loa L3 stage worm  with Dirofilaria immitis microfilariae as  suggested by Mann and Stanczak, in the method for determining the effect of test compound  on infection status in different tissue of the infected immunocompromised mouse, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to determine the filaricidal agent to treat canine worms. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully infected an immunocompromised (NSG, SCID) mouse with Dirofilaria immitis as evident from the teaching of Stanczak. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Claims 51-52,  55-56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al (Development of murine models of loiasis to assess microfilaricidal activity of pre-clinical | candidate anti-flarial drugs", BSP Spring Meeting April  2016, pages 1-1, or Sjoberg et al American  Journal of Tropical Medicine, 2016, 95, 5, supplement 1, abstract 1914, IDS) as evidenced by Ishikawa eta l (Blood 2005;106:1565-1573), Mann et al (Science, 1954, 117, 18) and Stanczak et al (Ultrasound in Medicine & Biology Volume 41, Issue 4, Supplement, April 2015, Pages S12-S13).as applied above for claim 51 and further in view of Nelson et al (J. Exp. Med., 1991, 173, 659-663). 
Claim interpretation: In the instant case, the step of determining and comparing steps could be performed by mental step/ or by machine to count and compare the number of worms observed under microscope.  
The teaching of Sjoberg, Ishikawa and Mann, and Stanczak  have been described above and relied in same manner here. The combination of references differs from the claimed invention by not disclosing tissue sample are collected from a necropsied immunocompromised mouse. 
	Before the effective filing date of instant application, Nelson et al teach the use of the immunodeficient scid mouse as a model for human lyphatic filariasis by infecting mouse with infective L3 larvae. It is disclosed that various stages including microfilariae and adults of the worm were observed in 90% of the mice (abstract). It is disclosed that mouse is routinely necropsied and various tissue and isolated and studied for their infection status (page 660, col. 1, para. 6; col. 2, para.2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of Sjoberg and Mann, Stanczak  by isolating and analyzing the tissue from a necropsied immunocompromised mouse as suggested by Nelson, in the method for determining the effect of test compound  on infection status in different tissue of the infected immunocompromised NSG  mouse, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported isolating tissue sample from a necropsied immunocompromised mouse in order to determine the extent of homing of worm in different tissues and histopathological changes in infected immunocompromised mouse as evident from the teaching of Nelson. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 51, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al (Development of murine models of loiasis to assess microfilaricidal activity of pre-clinical | candidate anti-flarial drugs", BSP Spring Meeting April  2016, pages 1-1, or Sjoberg et al American  Journal of Tropical Medicine, 2016, 95, 5, supplement 1, abstract 1914, IDS) as evidenced by Ishikawa eta l (Blood 2005;106:1565-1573), Mann et al (Science, 1954, 117, 18) and Stanczak et al (Ultrasound in Medicine & Biology Volume 41, Issue 4, Supplement, April 2015, Pages S12-S13) as applied above for claim 51, and further in view of Crisford et al (PLOS neglected tropical disease, 9, 10, 2015, e0004062, page 1-20) or Merial  (WO 2016/161369, EFD 2/4/2015, art of record). 
Th teaching of Sjoberg, Ishikawa and Mann, Stanczak have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing parasiticidal compound is emodepside.
Before the effective filing date of instant application, Crisford et al teach emodepside is a cyclooctadepsipeptide used in for the treatment of nematode infections. The compound inhibits nematode development and impairs the neuromuscular function of the nematode. It is in particular toxic to adult filarial worms (abstract page 2, para. 1). Merial discloses the use of ivermectin alone and in combination with emodepside against Dirofilaria immitis (page 39 page 40, lines 1-6)
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of Sjoberg and Mann, Stanczak by substituting the one test compound (ivermectin) with another potential test compound (emodepside alone or in combination of IVR) as suggested by Crisford or Merial, in the method for determining the effect of test compound  on infection status of the infected immunocompromised NSG mouse, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to determine the effect of different test compound alone or in combination in treating worm infection. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported use of ivermectin and/or emodepside as evident from the teaching of Crisford/ Merial. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Conclusion
No claims allowed. 
Keiser et al (Parasite & Vectors, vol. 9, 1, 2016, 1-10, IDS) teach a method for determining the effectiveness of a compound against intestinal nematodes. The method involves (a) infecting a rodent with parasitic worm larvae; (b) treating the infected rodent with a compound to be tested; and (c) necropsying the rodent and determining the number of parasitic worms present in a rodent tissue, namely the intestine. During the infection the rodent is treated with dexamethasone to suppress the immune system. The rodent is a mouse. It is noted that untreated but infected control mice were used to evaluate the drug efficacy observed (page 3, col. 2, lines 16-42; page. 6, col. 1, lines 6 - col. 2, lines 9; table 2).
Ostlind et al Journal of Parasitology, 99(1) : 168-169 (Year: 2013) teach assay for the detection of gastrointestinal anthelmintics using mice infected with Haemonchus contortus (abstract).
Adams et al International Journal of Parasrtology. 20, No. 5. 631- 636 (Year: 1990) teach establishment of infective larvae of Haemonchus contortus in mice r immunosuppressed with drug. 
Shultz et al (J Immunol. 2005 May 15;174(10):6477-89) teaches an immunodeficient NSG moue lacks T-, B-and NK-cells. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632